Citation Nr: 0411117	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-11 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to September 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In November 2000, the President of the United States signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  This act introduced several 
fundamental changes into the VA adjudication process.  

Under the VCAA, VA's duty to notify and assist was significantly 
expanded in the following areas.  First, VA has a duty to provide 
an appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; about the information and evidence that 
VA will seek to provide; about the information and evidence the 
claimant is expected to provide; and to request or tell the 
claimant to provide any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

The veteran has not been provided appropriate notice pursuant to 
the VCAA.  The correspondence sent to the veteran does not satisfy 
the current requirements of the VCAA with regard to notification.  
He was not informed as to the full requirements for VCAA 
notification, including that he should provide any evidence in the 
his possession that pertains to the claim.  

Additionally, the veteran submitted VA treatment records dated 
July 9, 2001, to the RO in March 2003.  Some of this evidence, 
i.e., that showing Global Assessment of Functioning (GAF) scores 
of 35 and 38, has not been considered by the RO.  Remand for the 
issuance of a supplemental statement of the case (SSOC) is, 
therefore, warranted.  See 38 C.F.R. § 19.31 (2003).  

The veteran reported in November 2002 that he was awaiting 
hospitalization at the Waco VA Medical Center (VAMC) for treatment 
of his PTSD.  Any such records should be obtained on remand, as 
well as any recent treatment records from the Laredo Vet Center 
and the Laredo VA outpatient clinic (OPC).  It also appears that 
the veteran applied for Social Security Administration (SSA) 
disability benefits, and these records should be obtained.  In 
order to determine whether there is increased symptomatology 
indicative of the criteria for an increased rating for PTSD, an 
additional VA examination would also be helpful.    

Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran appropriate notice under the VCAA 
concerning his claim for an increased rating for PTSD.  Such 
notice should 1) inform him about the information and evidence not 
of record that is necessary to substantiate the claim; 2) inform 
him about the information and evidence that VA will seek to obtain 
on his behalf; 3) inform him about the information or evidence 
that he is expected to provide; and 4) request or tell him to 
provide any evidence in his possession that pertains to the claim.

2.  Ask the veteran to identify all medical care providers that 
have treated him for PTSD since 2002.  Obtain all relevant records 
identified by the veteran which are not already part of the claims 
file.  Also, obtain all records showing treatment for PTSD from 
the Laredo Vet Center, the Laredo VA OPC, and the Waco VAMC, dated 
since 2002.  

3.  Make arrangements to obtain a copy of any SSA decision denying 
or granting disability benefits to the veteran.  Request from SSA 
copies of all the documents or evidentiary material that were used 
in considering the veteran's claim for disability benefits.

4.  Once the foregoing development has been accomplished to the 
extent possible, and the available medical records have been 
associated with the claims file, schedule the veteran for a VA 
psychiatric examination.  The claims file and a copy of this 
remand must be made available to and reviewed by the examiner 
prior to the requested examination.  The examiner should indicate 
in the report if the claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the examiner should identify 
what symptoms, if any, the veteran currently manifests or has 
manifested in the recent past that are attributable to his 
service-connected PTSD.  The examiner must conduct a detailed 
mental status examination.  The examiner must also discuss the 
effect, if any, of the veteran's PTSD on his social and industrial 
adaptability.  In so doing, the examiner is asked to address his 
or her findings in the context of the veteran's work history.  The 
examiner should assign a Global Assessment of Functioning (GAF) 
score for the veteran's PTSD consistent with the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD alone, the examiner is 
asked to so state.

The examiner must provide a comprehensive report including 
complete rationales for all conclusions reached.  

5.  Review the claims folder and ensure that all of the foregoing 
development actions have been conducted and completed in full.  If 
any development is incomplete, appropriate corrective action is to 
be implemented.    

6.  Readjudicate the veteran's claim, with application of all 
appropriate laws and regulations and consideration of any 
additional information obtained since the issuance of the October 
2002 SSOC.  If the decision with respect the claim remains adverse 
to the veteran, he and his representative should be furnished a 
supplemental statement of the case and afforded a reasonable 
period of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matter that the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



